El Juez Asociado Señor Díaz Cruz
emitió la opinión del Tribunal.
*670La Sec. 14 de la Ley de Seguridad de Empleo de Puerto Rico (29 L.P.R.A. sec. 713(f)) en sus apartados (1) y (2) ordena:(1)
“(f) Prohibición contra actividad 'política.— (1) Ningún fun-cionario o empleado que trabaje en la administración de este Capítulo podrá (A) usar su autoridad oficial o influencia con el propósito de intervenir en una elección o selección de candidatos para cualquier posición, o que afecte el resultado de las mismas, o (B) directa o indirectamente ejercer o intentar ejercer coer-ción, ordenar o aconsejar a cualquier otro de tales empleados a pagar, prestar o contribuir con parte de su sueldo o compensa-ción o cualquier otra cosa de valor a cualquier partido, comité, organización, agencia o persona para fines políticos. Ninguno de tales funcionarios o empleados podrá tomar parte activa en la dirección de la política o en campañas políticas. Todas dichas personas retendrán el derecho a votar según ellas escojan y a ex-presar sus opiniones en toda cuestión política y sobre candidatos. A los fines de esta subsección el término ‘funcionario o empleado’ no incluirá (A) al Gobernador; (B) jefes debidamente electos o nombrados de departamentos ejecutivos del Gobierno de Puerto Rico, o los de cualquier municipio que no pertenezcan al Servicio por Oposición del Gobierno del Estado Libre Asociado; (C) fun-cionarios que ocupan posiciones electivas.
(2) Cualquier funcionario o empleado que trabaje en la ad-ministración de este Capítulo que viole las disposiciones de esta subsección será inmediatamente separado de la posición o del cargo que ocupe y desde ese momento no se usarán fondos asig-nados por la Asamblea Legislativa © concedidos por cualquier agencia del Gobierno Federal para pagar la compensación de tal persona.”
*671La demandante-apelada Carmen Hermina González hacía cinco años que venía ocupando el puesto de Entrevistadora II, como empleada permanente del Negociado de Seguridad de Empleo del Departamento del Trabajo de Puerto Rico en cuyo cargo no ejercía funciones de confianza ni de formula-ción de normas ni directrices. Para las elecciones generales de 1976 fue nominada por el Partido Socialista Puertorri-queño candidata al Senado por el Distrito Núm. 3 de Arecibo. Aceptó la nominación y obtuvo primero licencia de mater-nidad y luego vacaciones acumuladas. Al expirar éstas soli-citó licencia sin sueldo por enfermedad, recibiendo como res-puesta notificación escrita del Director del Negociado solici-tando su renuncia por ser candidata a un puesto político en unas elecciones partidistas, fundada en 29 L.P.R.A. see. 713(f) citada. Posteriormente el 5 septiembre, 1976 fue re-movida de su empleo.
El Tribunal Superior ordenó la reposición de la empleada al declarar la transcrita Sec. 14(f) de la Ley Núm. 74 de 21 junio, 1956 (29 L.P.R.A. sec. 713(f)) inconstitucional por limitar irrazonablemente los derechos fundamentales de ex-presión, libre asociación, igual protección de las leyes y debido proceso, en ausencia de un superior interés del Estado que justifique la restricción. Resolvemos ahora el recurso de ape-lación del Secretario del Trabajo de Puerto Rico.
En Puerto Rico aspiramos a que el personal gubernamental forme un cuerpo de servidores públicos eficientes, honestos y que en su escala de valores guarden mayor lealtad a su compromiso de servir al pueblo en las distintas áreas que su vocación les ha llevado a ocupar, que al fervor eleccionario por dominar el poder público y envolver los empleados en los vaivenes del patronazgo político. Para proteger a los servidores públicos que honran su vocación tenemos la Ley de Personal y los variados recursos judiciales, inclusive la Ley de Derechos Civiles (Núm. 12 de 8 agosto, 1974 (32 L.P.R.A. see. 3524)). Esta legislación proclama la política pública pre-*672valeciente en nuestro país de aislar el personal de servicio gu-bernamental de la actividad partidista de modo que la polí-tica no dañe el empleo ni lesione al empleado público. El pa-tronazgo es una negación radical de estos buenos principios de administración pública, pues al propiciar la figura absur-da del servidor-público político activo convierte al empleado en agente destructor de la objetividad esencial para servir al pueblo; en sujeto que se ampara en la concha de seguridad que le da su empleo para servirse a sí mismo; con más sen-tido de propósito inclinado hacia su bienestar personal y éxito en sus aspiraciones políticas, que lealtad al servicio público. ¿Cuántos empleados públicos, candidatos a elección o inmer-sos en campaña podrán resistir la tentación de utilizar los medios y recursos que el empleo pone a su alcance para pre-miar partidarios y castigar los adversarios? ¿Qué podrá con-tener la sutil represalia y la callada venganza del empleado público derrotado en sus planes políticos? Estas sencillas rea-lidades, más que el criterio desarrollado en tesis abstractas sobre los derechos del individuo son las que deben guiar este Tribunal en la interpretación de la Constitución. Los reme-dios provistos por nuestro Derecho positivo para proteger al empleado público de la persecución, el discrimen y la erosión política no deben estar al servicio del empleado público-polí-tico activo. El interés del Estado en conservar un cuerpo de servidores públicos diestros, competentes y objetivos, posterga toda consideración del reclamo personal del empleado para hacer campaña o lanzar su candidatura a cargo electivo desde la plataforma de su empleo. La incompatibilidad entre servir al pueblo y servirse a uno mismo hiere la retina. La fundamental igualdad ante la ley impugna y excluye esta doble per-sonalidad de servidor público y político, con ventajas y meca-nismos de fomento del provecho personal que no tienen ni otros candidatos a elección, ni tampoco otros empleados. La decisión apelada no sólo relega a último plano el superior in-terés de esta sociedad, conocido en la jurisprudencia nortea-mericana como “compelling state interest”, sino que esculpe *673y dota de nimbo constitucional una figura de privilegio, auto-rizada a operar en campos irreconciliables.
La Ley de Seguridad de Empleo, en su Art. 14, impugnado, no está herida de discrimen inaceptable porque en Puerto Rico, a diferencia de los estados de la Unión, la prohibición de actividad política se aplique en forma selectiva a determinados grupos de funcionarios y empleados como jueces, miembros de la Policía de Puerto Rico y los que ahora nos ocupan empleados de la Administración de Seguridad de Empleo. La prueba de ácido para las clasificaciones legislativas ha tenido un desarrollo que va desde el criterio tradicional a tenor del cual se sostendrá la clasificación a menos que sea claramente arbitraria y carente de nexo alguno con un interés legítimo del Estado, hasta el de estricto escrutinio judicial que para el caso de clasificación inherentemente sospechosa impone al Estado la obligación de establecer la existencia de un interés público apremiante (compelling state interest) que se atiende y promueve con la clasificación. Zachry International v. Tribunal Superior, 104 D.P.R. 267, 277-278 (1975); Frontiero v. Richardson, 411 U.S. 677, 688 (1973). En el presente caso, el superior interés del Estado en erradicar la política del área de personal y proteger la estabilidad, integridad y eficiencia en un sistema administrativo capaz de sobrevivir cualquier cambio político en la dirección del Gobierno imparte una calidad a la reglamentación legislada en el citado Art. 14, que satisface aun el rigor del estricto escrutinio judicial.
 En la cuestionada disposición de la Ley de Seguri-dad de Empleo se percibe la intención legislativa de Puerto Rico de imponer la prohibición en áreas particularmente sen-sitivas del servicio público, en las cuales la imparcialidad y objetividad se enervan con levísima desviación partidista de los incumbentes; o en las que la dispensa de oportunidades y beneficios a grandes números de personas da margen para convertir el empleo en agencia de favores especiales, en opera-*674ción proselitista masiva. Los fondos que esta agencia distri-buye mediante entrega directa al beneficiario son cuantiosísi-mos ; y sus propios empleados son los que evalúan y determinan la calificación del trabajador para recibirlos. 29 L.P.R.A. sees. 703, 704. Los beneficiarios del programa se cuentan por miles. Su voto se hace sentir. No todos los empleados públicos tienen el mismo contacto directo con el pueblo al que sirven, ni los medios a su disposición para hacer sentir el peso de su posición con efectos electorales sobre sus adversarios políticos. Sobre esa base el legislador ha podido identificar criterios de diferenciación que justifican la proscripción selectiva de la actividad política entre el personal gubernamental. No ado-lece de endeblez constitucional un esquema que separa y dis-tingue entre empleados sobre dicha base racional de suscepti-bilidad a la mala práctica. La clasificación sobre bases de ra-zonabilidad responde a criterios tolerantes y estimativos de esta difícil e ineludible función legislativa de trazar las lí-neas de distinción. La perfección al crear las clasificaciones no es posible ni necesaria. La acción de la Asamblea Legis-lativa debe presumirse válida. Massachusetts Bd. of Retirement v. Murgia, 427 U.S. 307, 314 (1976). Sin que ello im-plique violación de la cláusula de Igual Protección, el Estado puede “ir paso a paso, atendiendo la fase del problema que se muestra más aguda a la mente legislativa. ... La Asamblea Legislativa puede seleccionar una fase de un campo, y aplicar allí el remedio, olvidando las demás .... [Citas] La cláusula de Igual Protección no requiere del Estado elegir entre atacar todos los aspectos del problema o desistir de todo ataque.” Geduldig v. Aiello, 417 U.S. 484, 495 (1974). Wackenhut Corp. v. Rodríguez Aponte, 100 D.P.R. 518, 530 (1972); Miranda v. Sec. de Hacienda, 77 D.P.R. 171, 178 y ss. (1954). La igual protección de las leyes no se extiende para amparar la desigual ventaja personal, y menos para propiciar la co-rrupción y el discrimen por parte del empleado.
Reconociendo que no puede haber existencia personal donde falta la libertad y que ésta se halla en la misma raíz *675metafísica de la vida, mucho antes que las Constituciones de hoy sentenció el Rey Alfonso X el Sabio: “La persona del home es la mas noble cosa del mundo.” (Partida VII, tit. 1, Ley 26.) Mas en nuestra compleja sociedad no cabe el con-cepto de la libertad absoluta y desbocada en erosión de la vida institucional. La sentencia revisada sacrifica ésta en el altar de un liberalismo extremo, rechazado aun en la Declaración Universal de los Derechos del Hombre por las Naciones Uni-das (París, 10 diciembre, 1948), que en su Art. 29 proclama: “En el ejercicio de sus derechos y en el disfrute de sus liber-tades, toda persona estará solamente sujeta a las limitaciones establecidas por la ley con el único fin de asegurar el recono-cimiento y el respeto de los derechos y libertades de los demás, y de satisfacer las justas exigencias de la moral, del orden público y del BIENESTAR GENERAL en una sociedad de-mocrática.”
La libertad jurídica no es la libertad amorfa o abstracta, sino la reconciliada con el orden, (2) la organizada y precisa y aun recortada en sus bordes para armonizarla con las múltiples instituciones sociales y jurídicas que hacen posible su existencia.
En Puerto Rico padecemos de algún retraso en los meca-nismos de separación de la política y el servicio público, y de-beríamos emular los Estados de la Unión en extender la pro-hibición de actividad política al cuerpo general de servidores públicos de carrera sin distingos ni clasificaciones aun cuando basados en criterios razonables de diferenciación. Mas la re-*676ducción de ámbito de nuestra legislación no es razón válida para sacrificar el interés público en el caso específico de los empleados de la Administración de Seguridad de Empleo a un llamado derecho a igual protección de las leyes que como hemos demostrado resulta ser una doble protección de las leyes.
El sustancial avance que hasta ahora ha alcanzado la erradicación de la política del servicio público y la protección del servidor público en su derecho a un trabajo del que no podrá ser removido sin justa causa, son valores respetables de nuestra vida de pueblo que la Asamblea Legislativa está llamada a preservar.

La sentencia apelada será revocada.

El Juez Presidente Señor Trías Monge emitió opinión disidente a la que se unen los Jueces Asociados Señores Torres Rigual e Irizarry Yunqué.
—O—

O Esta disposición reclama como precedente la Ley Hatch (6 U.S.C. •see. 7324) que en su inciso (a) prohíbe a todo empleado de una agencia ejecutiva del Gobierno federal “participar activamente en la dirección de la política, o en campañas políticas,” sostenida por el Tribunal Supremo de los Estados Unidos al extender su ámbito a la organización de un partido o club político, aceptar una candidatura o hacer campaña para un cargo público electivo, dirigir la campaña de un candidato político a cargo pú-blico, al dictaminar que la proscripción de estos actos de conducta polí-tica partidista no contraviene ni la Primera Enmienda ni ningún otro pre-cepto de la Constitución. United States Civil Service Com. v. National Ass’n of Letter Carriers, 413 U.S. 548, 556 (1973).


(2)Las garantías de la Primera Enmienda jamás han significado que personas que desean difundir (propagandize) protestas o puntos de vista tienen un derecho constitucional a hacerlo cuándo, cómo y dónde les plazca. Adderley v. Florida,, 885 U.S. 39, 48. Los derechos esenciales garantizados por la Primera Enmienda en ocasiones están sujetos a una elemental necesi-dad de orden sin el cual la garantía de los derechos civiles de los demás sería una burla. Nuevamente hemos de equilibrar la extensión de las garantías de libertad contra legislación del Congreso tendiente a proteger la sociedad democrática contra el presunto mal de la política partidista practicada por empleados gubernamentales clasificados. United Public Workers of America v. Mitchell, 330 U.S. 75, 95-96 (1947).